UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 6, 2007 TURBOCHEF TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-32334 48-1100390 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Six Concourse Parkway, Suite 1900, Atlanta, Georgia 30328 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(678) 987-1700 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On November 6, 2007, TurboChef Technologies, Inc. (“TurboChef”) issued a press release (the“Release”) reporting its financial results for the quarter ended September 30, 2007.A copy of the Release is furnished asExhibit 99.1 to this Form 8-K. The information in this Report furnished pursuant to this Item 2.02 shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section.It may only be incorporated by reference in another filing under the Exchange Act or Securities Act of 1933, as amended, if such subsequent filing references this Item 2.02 of this Form 8-K. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits. Exhibit No. Description 99.1 Press Release of TurboChef Technologies, Inc. dated November 6, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TURBOCHEF TECHNOLOGIES, INC. (Registrant) By: /s/ Dennis J. Stockwell Dennis J. Stockwell Vice President and General Counsel Date:November 6, 2007
